UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7443


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DOUGLAS LEE STALLWORTH,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:08-cr-00024-JPJ-RSB-36; 1:13-cv-80586-JPJ-RSB)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Lee Stallworth, Appellant Pro Se. Jennifer P. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Mary Kathleen
Carnell, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Douglas Lee Stallworth seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying reconsideration.         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2012).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner       satisfies     this      standard       by     demonstrating        that

reasonable      jurists      would     find    that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the    prisoner      must

demonstrate      both    that   the    dispositive         procedural   ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Stallworth has not made the requisite showing.                     Accordingly, we

deny Stallworth’s motions for a certificate of appealability,

for release, and to strike this court’s scheduling order, and

dismiss the appeal.          We dispense with oral argument because the

facts    and   legal     contentions    are    adequately        presented   in    the

                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3